Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/30/2022.  Claims 1, 3, 11 & 16- 17 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. In substance applicant’s representative argues that none of the references—i.e., Abrams, Li, Liu and Yu—used in the Non-Final rejection, mailed on 4/29/2022, either alone or in combination disclose performing by the controlled ego vehicle, the selected tactical driving maneuver prior to the critical intersection according to the ranking of the upcoming tactical driving maneuvers to reach the target destination according to the mission plan.
Initially the examiner would like to point out that applicant’s representative employs broad language within the claims and as such examiner reserves the right to interpret the claims broadly.  As such the examiner contends all that is needed to read on this limitation is a ranking (i.e., or an ordering/arranging) of potential maneuvers for the ego vehicle to perform prior to an intersection.  The examiner asserts that Abrams discloses identifying the overall costs for each pair of nodes prior to an upcoming intersection (see at least fig. 6 & 8) and selecting the pair of nodes with the lowest overall cost (i.e., ranking the potential nodes) and performing the lane change operation (i.e., a tactical driving maneuver). As such the examiner contends that Abrams—along with Li, Liu and Yu—still reads on the instantly contest limitation. 

	Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABRAMS et al. US 2019/0171206 A1 (“ABRAMS”).

As per Claim 1.  
ABRAMS discloses [a] method to select between tactical driving decisions of a controlled ego vehicle to reach a target destination [at least see ABRAMS ¶ 35 (computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system); ¶ 48 (The vehicle's computing devices may control the vehicle in order to follow a route)], the method comprising:
determining upcoming tactical driving decisions of the controlled ego vehicle to reach the target destination according to a mission plan [at least see ABRAMS FIG. 6; ¶ 48 (Route 670 requires vehicle 100 to change from lane 632 to lane 630 in order to make a right turn at intersection 624)]; 
ranking upcoming tactical driving maneuvers associated with each of the upcoming tactical driving decisions [at least see ABRAMS FIG. 8; ¶ 52 (FIG. 8 depicts example pairs of nodes 810, 820, 830 between which vehicle 100 may transition in order to effect a lane change between source lane 632 and target lane 630.); ¶ 53 (the computing devices 110 may assess a cost for the vehicle to transition between the nodes); ¶ 54 (This cost assessment may include, for instance, determining a series of individual costs for different factors relating to transitioning between two nodes of each of the identified pairs of nodes, and using these individual costs to determine an overall cost for a transition between the two nodes); ¶ 58 (The values for each of the individual costs may then be used to determine an overall cost for the transition between the two nodes using a cost function)];  
selecting a tactical driving maneuver [at least see ABRAMS FIG. 9; ¶ 60 (After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes.); ¶ 61 (his selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.)] prior to a critical intersection [at least see ABRAMS FIG. 6; ¶ 48 (Route 670 requires vehicle 100 to change from lane 632 to lane 630 in order to make a right turn at intersection 624)] according to the ranking of the upcoming tactical driving maneuvers to reach the target destination according to the mission plan [at least see ABRAMS FIG. 9; ¶ 60 (After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes.); ¶ 61 (his selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.)]; and performing, by the controlled ego vehicle, the selected tactical driving maneuver prior to the critical intersection according to the ranking of the upcoming tactical driving maneuvers to reach the target destination according to the mission plan (see at least fig. 6-11 and in particular fig. 6-8 and ¶ 15-17).
As per claim 11.
	Claim 11 an apparatus claim (non-transitory computer-readable medium having program code recorded thereon) includes limitations analogous to claim 1 a process claim (a method to) for the reasons given above with respect to claim 1, claim 11 is also anticipated by ABRAMS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-10, 12-13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over ABRAMS as applied to claim 1 above and further in view of LI et al. US 2020/0307589 A1 (“LI”).

As per Claim 2.
ABRAMS anticipates [t]he method of claim 1, and as discussed above in claim 1, ABRAMS discloses changing lanes prior to the critical intersection but does not specifically disclose in which determining the upcoming tactical driving decisions comprises: 
detecting one or more merge gaps between vehicles in a target lane of a roadway; and 
selecting a vehicle control action to merge the ego vehicle into each of the one or more merge gaps in the target lane . . . as the upcoming tactical driving decisions.
	However, LI teaches detecting one or more merge gaps between vehicles in a target lane of a roadway [at least see LI FIGS. 1C (111,112), 7 (720); ¶¶ 2, 18 (A data processing system may predict the locations and velocity of the surrounding vehicle objects at different time points in the future, and generate sampled trajectories that target gaps expected to exist between the locations of the vehicles at the future times); ¶ 22 (The solution is to plan for a large enough gap and selecting the best trajectory into the target lane); ¶ 25 (AV 110 can predict that a gap is created between vehicles 120 and 130); ¶ 54 (A sampling of potential merge paths is generated at step 640. Each sampled trajectory may be from the current lane to the target lane, and may involve navigation that places the AV in the target lane at the time of a gap between vehicles.)]; and
selecting a vehicle control action to merge the ego vehicle into each of the one or more merge gaps in the target lane . . . as the upcoming tactical driving decisions [at least see LI FIGS. 1C; 6 (650,660), 7 (720); ¶ 4 (detect a merge condition associated with a current lane from received sensor data and select a best trajectory from the current lane to the target lane. The best trajectory can be selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane); ¶ 22 (The solution is to plan for a large enough gap and selecting the best trajectory into the target lane); ¶ 55 (The trajectory cost is determined for each trajectory at step 650); ¶ 56 (The lowest cost trajectory can be selected by the planning module of the data processing system.  The selected trajectory may then be sent to a control module for execution at step 670.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 3.
	ABRAMS discloses [t]he method of claim 1, and as discussed above in claim 1, ABRAMS discloses changing lanes prior to the critical intersection, but does not specifically disclose in which ranking the upcoming tactical driving maneuvers comprises: 
computing a navigation cost function associated with changing lanes into one or more detected merge gaps between vehicles in a target lane of a roadway . . . ; and 
selecting a vehicle control action to merge the ego vehicle into one of the one or more merge gaps in the target lane . . .  as the upcoming tactical driving decisions.
	However, LI teaches computing a navigation cost function associated with changing lanes into one or more detected merge gaps between vehicles in a target lane of a roadway [at least see LI FIG. 1C; ¶ 3 (A candidate sampled trajectories is selected based at least in part on the cost of each trajectory.  The cost may be based at least in part on . . . ); ¶ 4 (The best trajectory can be selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane)]
selecting a vehicle control action to merge the ego vehicle into one of the one or more merge gaps in the target lane . . . . as the upcoming tactical driving decisions [at least see LI FIG. 1C; ¶ 3 (A candidate sampled trajectories is selected based at least in part on the cost of each trajectory.); ¶ 4 (The best trajectory can be selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane); ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 4.
ABRAMS in combination with LI discloses [t]he method of claim 3, and LI further discloses in which the vehicle control action comprises accelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane roadway [at least see LI ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 5.
ABRAMS in combination with LI discloses [t]he method of claim 3, and LI further discloses in which the vehicle control action comprises decelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane roadway [at least see LI ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 9.
ABRAMS discloses [t]he method of claim 1, but ABRAMS does not specifically disclose in which the critical intersection comprises a drop-lane of a multilane roadway.
However, LI teaches this limitation [at least see LI ¶ 49 (The merge condition can include a highway on-ramp merge, a merge onto a major road, a merge onto a major road after a stop sign, a merge onto a major road after a yield sign, and a merge into another lane because of a lane closure, natural or man-made obstacle, or other reason.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 10.
ABRAMS in combination with LI discloses [t]he method of claim 9, and LI further discloses further comprising discarding a merge gap from the one or more merge gaps if a navigation cost function for the merge gap is greater than navigation cost functions associated with others of the one or more merge gaps [at least see LI FIG. 1C; ¶ 27 (candidate navigation paths for an autonomous vehicle on a road having a merge point . . . AV data processing system may generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane . . . a best trajectory with the lowest cost would be selected)].
Note: the word “if” in claim 10 is conditional and also includes “if not.”  Accordingly, this step/act will not occur in the event that a navigation cost function for the merge gap is less than or equal to the navigation cost functions associated with others of the one or more merge gaps.  Nonetheless, in an effort to advance prosecution, the LI reference teaches this limitation as discussed above.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per claim 12.
	Claim 12 an apparatus claim (non-transitory computer-readable medium having program code recorded thereon) that depends from claim 11 and includes limitations analogous to claim 2 a process claim (method to) that depends from claim 1.  For the reasons given above with respect to claim 2, claim 12 is also unpatentable under 35 U.S.C. § 103 over ABRAMS in combination with LI.

As per claim 13.
	Claim 13 an apparatus claim (non-transitory computer-readable medium having program code recorded thereon) that depends from claim 11 and includes limitations analogous to claim 3 a process claim (method to) that depends from claim 1.  For the reasons given above with respect to claim 3, claim 13 is also unpatentable under 35 U.S.C. § 103 over ABRAMS in combination with LI.

As per Claim 15.
ABRAMS discloses [t]he non-transitory computer-readable medium of claim 11, but does not specifically disclose further comprising program code to discard a merge gap from the one or more merge gaps if a navigation cost function for the merge gap is greater than navigation cost functions associated with others of the one or more merge gaps.
Note: the word “if” in claim 15 is conditional and also includes “if not.”  Accordingly, this step/act will not occur in the event that a navigation cost function for the merge gap is less than or equal to the navigation cost functions associated with others of the one or more merge gaps.  
Nonetheless, in an effort to advance prosecution, the LI reference teaches further comprising program code to discard a merge gap from the one or more merge gaps if a navigation cost function for the merge gap is greater than navigation cost functions associated with others of the one or more merge gaps [at least see LI FIG. 1C; ¶ 27 (candidate navigation paths for an autonomous vehicle on a road having a merge point . . . AV data processing system may generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane . . . a best trajectory with the lowest cost would be selected)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

Claims 6-7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over ABRAMS as applied to claim 1 above and further in view of BUBURUZAN et al. US 2018/0319403 A1 (“BUBURUZAN”) and LI.

As per Claim 6.
	ABRAMS anticipates [t]he method of claim 1, but does not specifically disclose in which determining the upcoming tactical driving decisions comprises determining a position and an acceleration value of a first vehicle and a second vehicle in a target lane of a multilane roadway using vehicle-to- vehicle (V2V) communication between the ego vehicle and the first vehicle and the second vehicle.
	However, BUBURUZAN teaches determining a position and an acceleration value of a first vehicle and a second vehicle in a target lane of a multilane roadway using vehicle-to- vehicle (V2V) communication between the ego vehicle and the first vehicle and the second vehicle [at least see BUBURUZAN FIG. 3a; ¶ 44 (By on-board sensor information and received environmental and status information (for example, positions and speeds of V2X transportation vehicles and their distances to other transportation vehicles)); ¶ 56 (V2X transportation vehicles are equipped with a basic V2X system. They transmit and receive status messages (Cooperative Awareness Messages, CAM, cf. ETSI EN 302 637-2 v1.3.0, or Basic Safety Messages, BSM)); ¶ 56 (Status messages include, inter alia, the position, speed, direction of travel and acceleration of the transmitting transportation vehicle.)].
LI also teaches determining a position and an acceleration value of a first vehicle and a second vehicle in a target lane of a multilane roadway [at least see LI FIG. 5 (570,580); ¶¶ 2, 18 (the AV system can determine the current location, velocity, and acceleration of vehicle objects.  A data processing system may predict the locations and velocity of the surrounding vehicle objects at different time points in the future, and generate sampled trajectories); ¶ 25 (Autonomous vehicle 110 may capture and process perception data to identify the location, velocity, and acceleration of other vehicles in the current lane and target lane.  Vehicles 120 and 130 can be detected as vehicle objects by cameras and sensors on AV 110, each with a detected location, velocity and acceleration.); ¶ 47 (The processed radar, lidar, and ultrasound data may indicate the speed, trajectory, velocity, and location of an object within the range of sensors on the AV (step 570).)].
As a result, ABRAMS teaches navigating an autonomous vehicle to a destination and deciding where to perform a lane change prior to an intersection turn and LI teaches determining a gap between vehicles and planning a trajectory to merge between vehicles in the target lane and BUBURUZAN teaches using V2X communication between vehicle for a merging vehicle to determine gaps based on information transmitted from the other vehicles on the highway.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI and to use V2X communication between vehicles to determine the current location, velocity, and acceleration of the vehicles in the target lane as taught by BURBURUZAN in order to accurately determine the gap which the vehicle may not be able to do based on its own sensor data.

As per Claim 7.
ABRAMS in combination with BURBURUZAN and LI discloses [t]he method of claim 6, and LI further discloses in which the ego vehicle is on an on-ramp of the multilane roadway and the target lane is a first lane of the multilane roadway [at least see LI ¶¶ 20, 49 (on-ramp); ¶¶ 41, 45-46(merge ramp)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory when merging from an on-ramp as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1] and entering a roadway requires the AV to merge with oncoming traffic.

As per claim 14.
	Claim 14 an apparatus claim (non-transitory computer-readable medium having program code recorded thereon) that depends from claim 11 and includes limitations analogous to claim 6 a process claim (method to) that depends from claim 1.  For the reasons given above with respect to claim 6, claim 14 is also unpatentable under 35 U.S.C. § 103 over ABRAMS in combination with BUBURUZAN and LI.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over ABRAMS as applied to claim 1 above and further in view of LIU et al. US 2019/0100211 A1 (“LIU”).

As per Claim 8.
ABRAMS anticipates [t]he method of claim 1, and ABRAMS also discloses a vehicle changing lanes to exit a traffic circle [ABRAMS FIG. 10; ¶ 64], but does not specifically call the exit an off-ramp.  
However, LIU teaches in which the critical intersection comprises an off-ramp of a multilane roadway [at least see LIU ¶ 3 (lane-changing is an inevitable action performed by a vehicle during traveling. In actual traveling process, reasons for lane-changing are various, including situations that have to change a lane (such as off-ramp, crossing turning lane, end of the current lane, narrowing of the lane, obstacles in the current lane, construction of the current lane, sudden emergency of the vehicle in front of the host vehicle in the current lane or the like)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to exit a roundabout as disclosed in ABRAMS and add the ability to also change lanes before exiting using an off-ramp as taught by LIU because when operating an autonomous vehicle lane-changing and using off-ramps is inevitable and for the vehicle to be considered fully-autonomous it must be able to control the vehicle in various road environments that occur along the trip [LIU ¶ 3].

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over ABRAMS in view of YU et al. US 2020/0079380 A1 (“YU”).

As per Claim 16
	ABRAMS discloses [a] system to select between tactical driving decisions of a controlled ego vehicle to reach a target destination [at least see ABRAMS ¶ 35 (computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system); ¶ 48 (The vehicle's computing devices may control the vehicle in order to follow a route)], the system comprising:
a vehicle perception module, . . . configured to determine upcoming tactical driving decisions of the controlled ego vehicle to reach the target destination according to a mission plan [at least see ABRAMS FIG. 6; ¶ 48 (Route 670 requires vehicle 100 to change from lane 632 to lane 630 in order to make a right turn at intersection 624)];; 
a navigation cost function module configured to rank upcoming tactical driving maneuvers associated with each of the upcoming tactical driving decisions [at least see ABRAMS FIG. 8; ¶ 52 (FIG. 8 depicts example pairs of nodes 810, 820, 830 between which vehicle 100 may transition in order to effect a lane change between source lane 632 and target lane 630.); ¶ 53 (the computing devices 110 may assess a cost for the vehicle to transition between the nodes); ¶ 54 (This cost assessment may include, for instance, determining a series of individual costs for different factors relating to transitioning between two nodes of each of the identified pairs of nodes, and using these individual costs to determine an overall cost for a transition between the two nodes); ¶ 58 (The values for each of the individual costs may then be used to determine an overall cost for the transition between the two nodes using a cost function)]; and 
a vehicle control selection module configured to select a tactical driving maneuver [at least see ABRAMS FIG. 9; ¶ 60 (After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes.); ¶ 61 (his selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.)] prior to a critical intersection [at least see ABRAMS FIG. 6; ¶ 48 (Route 670 requires vehicle 100 to change from lane 632 to lane 630 in order to make a right turn at intersection 624)] according to the ranking of the upcoming tactical driving maneuvers to reach the target destination according to the mission plan [at least see ABRAMS FIG. 9; ¶ 60 (After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes.); ¶ 61 (his selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.)]..
ABRAMS does not specifically disclose including a convolutional neural network.
However, YU discloses this limitation [at least see YU ¶ 139 (The artificial intelligence module may perform machine learning of input data by using at least one artificial neural network (ANN)); ¶ 169 (ANNs may include, but are not limited to, network models such as a deep neural network (DNN), a recurrent neural network (RNN), a bidirectional recurrent deep neural network (BRDNN), a multilayer perception (MLP), and a convolutional neural network (CNN).)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and use artificial intelligence as taught by YU to determine when to change lanes along the route to the destination so that the algorithm in ABRAMS can be improved through machine learning.

Claims 17 to 20 are rejected under 35 U.S.C. § 103 as being unpatentable over ABRAMS in view of YU as applied to Claim 16 above and further in view of LI.

As per Claim 17.
ABRAMS in combination with YU discloses [t]he system of claim 16, and as discussed above in claim 1, ABRAMS discloses changing lanes prior to the critical intersection, but does not specifically disclose in which the navigation cost function module is further configured to compute a navigation cost function associated with changing lanes into one or more detected merge gaps between vehicles in a target lane of a roadway . . . ; and 
in which the vehicle control selection module is further configured to selected a vehicle control action to merge the ego vehicle into one of the one or more merge gaps in the target lane . . .  as the upcoming tactical driving decisions.
	However, LI teaches in which the navigation cost function module is further configured to compute a navigation cost function associated with changing lanes into one or more detected merge gaps between vehicles in a target lane of a roadway [at least see LI FIG. 1C; ¶ 3 (A candidate sampled trajectories is selected based at least in part on the cost of each trajectory.  The cost may be based at least in part on . . . ); ¶ 4 (The best trajectory can be selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane)]
in which the vehicle control selection module is further configured to selected a vehicle control action to merge the ego vehicle into one of the one or more merge gaps in the target lane . . .  as the upcoming tactical driving decisions [at least see LI FIG. 1C; ¶ 3 (A candidate sampled trajectories is selected based at least in part on the cost of each trajectory.); ¶ 4 (The best trajectory can be selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane); ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory. The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system and method which causes a lane change prior to an intersection where the route of the autonomous vehicle requires the vehicle to turn as disclosed in ABRAMS and add the ability to identify a gap in vehicles in the target lane and determine a trajectory as taught by LI since it is always not feasible for an autonomous vehicle to change lanes when there are other vehicles in the target lane [LI ¶ 1].

As per Claim 18.
ABRAMS in combination with YU and LI discloses [t]he system of claim 17, and LI further discloses further comprises a controller to perform the vehicle control action by accelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane roadway [at least see LI ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory.)].

As per Claim 19.
ABRAMS in combination with YU and LI discloses [t]he system of claim 17, and LI further discloses further comprises a controller to perform the vehicle control action by decelerating a speed of the ego vehicle to successfully merge into the target lane of the multilane roadway [at least see LI ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory.)].

As per Claim 20.
ABRAMS in combination with YU and LI discloses [t]he system of claim 17, and LI further discloses further comprises a controller to perform the vehicle control action by maintaining the speed of the ego vehicle to successfully merge into the target lane of the multilane roadway [at least see LI ¶ 38 (Control module 314 may generate commands to be executed in order to navigate the selected trajectory.  The commands may include instructions for accelerating, braking, and turning to effectuate navigation along the best trajectory.)].
Note.  Since LI teaches that the command instructions include accelerating and braking (decelerating), this would also include maintaining the same current speed and turning into the gap when the current speed of the vehicle causes the vehicle to move in parallel to the gap since no acceleration or deceleration would be required in order for the vehicle to merge.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663